 



Exhibit 10.1
AMENDED AND RESTATED VOTING AGREEMENT, dated as of November 20, 2007 (the
“Agreement”), by and among BRAVOSOLUTION S.P.A., a corporation organized under
the laws of Italy (“Parent”), VERTICALNET, INC., a Pennsylvania corporation (the
“Company”), and each of the shareholders of the Company listed on Schedule I to
this Agreement (each, a “Shareholder” and, collectively, the “Shareholders”).
RECITALS
     WHEREAS, as of the date hereof, each Shareholder is the record and
beneficial owner of the number of shares (the “Shares”) of Series B Preferred
Stock, par value $.01 per share, of the Company (the “Company Preferred Stock”)
set forth opposite such Shareholder’s name on Schedule I attached hereto (such
Shares, together with any other shares of capital stock of the Company set forth
on Schedule I attached hereto, and any other shares of capital stock acquired by
such Shareholder after the date hereof and during the term of this Agreement
(including through the exercise of any stock options, warrants, convertible
preferred stock, or any other convertible or exchangeable securities or similar
instruments of the Company), being collectively referred to herein as such
Shareholder’s “Subject Shares”);
     WHEREAS, Parent, BRAVOSOLUTION U.S.A., INC., a Pennsylvania corporation and
a wholly-owned subsidiary of Parent (“Merger Sub”), and the Company, entered
into an Agreement and Plan of Merger, dated as of October 25, 2007 (as it may be
amended or supplemented from time to time, the “Merger Agreement”), pursuant to
which, upon the terms and subject to the conditions thereof, Merger Sub will be
merged with and into the Company, and the Company will be the surviving entity
(the “Merger”) and a wholly-owned subsidiary of Parent;
     WHEREAS, concurrently with the execution and delivery of the Merger
Agreement, and as a condition and material inducement to the Company’s
willingness to enter into the Merger Agreement, Merger Sub entered into a Stock
Purchase Agreement with the Company (the “Series C Preferred Stock Purchase
Agreement”), pursuant to the terms of which Merger Sub acquired from the Company
on October 31, 2007, 322,007 shares of the Company’s Series C Preferred Stock
(the “Series C Preferred Stock”);
     WHEREAS, concurrently with the execution and delivery of the Merger
Agreement, and as a condition and material inducement to Parent and Merger Sub’s
willingness to enter into the Merger Agreement and the Series C Preferred Stock
Purchase Agreement, the Shareholders entered into a voting agreement with the
Company and Parent, dated as of October 25, 2007 (the “Existing Voting
Agreement”);
     WHEREAS, it was the intention of the parties to the Existing Voting
Agreement that no more than 19.99% of the Company’s outstanding voting power
would be subject to Section 2(a), Section 2(b) and Section 7 of the Existing
Voting Agreement;
     WHEREAS, the parties to the Existing Voting Agreement wish to amend the
Existing Voting Agreement such that, among others, the Subject Shares of MICHAEL
J. HAGAN, an individual resident in Newtown, Pennsylvania (“Hagan”), and MICHAEL
P. McNULTY, an individual resident in Berwyn, Pennsylvania (“McNulty”), are not
subject to Sections 2(a), 2(b) and 7 of the Existing Voting Agreement (and that
any provision or interpretation to the contrary be void ab initio), and that
instead, Hagan and McNulty grant an irrevocable proxy to the Company to vote
their Subject Shares, in connection with the Merger and any other extraordinary
corporate transaction, in a manner that the Company, acting through its Board of
Directors, determines in its sole discretion;
     WHEREAS, in addition, the parties to the Existing Voting Agreement wish to
amend the Existing Voting Agreement to (i) revoke all prior proxies given by
Hagan and McNulty with respect to their Subject Shares, (ii) provide for a grant
of an irrevocable proxy of Hagan and McNulty’s Subject Shares to the Company to
vote, in connection with the Merger and any other extraordinary corporate
transaction, in a manner that the Company, acting through its Board of
Directors, determines in its sole discretion, and (iii) reflect the issuance of
the Series C Preferred Stock and the subsequent dilution of the percentage of
voting stock outstanding of each of the Shareholders.
     NOW, THEREFORE, the parties hereto hereby agree to amend and restate the
Existing Voting Agreement, and the Existing Voting Agreement is hereby amended
and restated in its entirety as follows:

 



--------------------------------------------------------------------------------



 



          Section 1. Defined Terms. Capitalized terms used but not defined
herein have the meanings set forth in the Merger Agreement.
          Section 2. Voting of Shares.
          (a) Voting. For so long as this Agreement is in effect, each
Shareholder (other than Hagan and McNulty) hereby agrees to vote (or cause to be
voted) all of such Shareholder’s Subject Shares, at every annual, special or
other meeting of the shareholders of the Company, and at any adjournment or
adjournments thereof, or pursuant to any consent in lieu of a meeting or
otherwise:
               (i) in favor of the Merger and the Merger Agreement and adoption
of the Plan of Merger, substantially in the form attached hereto as Exhibit A
(the “Plan of Merger”), and the approval of the other transactions contemplated
thereby, and any actions required in furtherance thereof, including, any class
vote from the holders of Company Preferred Stock;
               (ii) against any action or agreement that such Shareholder would
reasonably expect to result in a breach in any material respect of any covenant,
representation or warranty or any other obligation of the Company under the
Merger Agreement; and
               (iii) against (A) any extraordinary corporate transaction, such
as a merger, rights offering, reorganization, recapitalization or liquidation
involving the Company or any of its subsidiaries (other than the Merger), (B) a
sale or transfer of a material amount of assets or capital stock of the Company
or any of its subsidiaries or (C) any action that is intended, or would
reasonably be expected, to prevent or materially delay or otherwise interfere
with the Merger and the other transactions contemplated by the Merger Agreement.
          (b) Grant of Irrevocable Proxy to Parent. Each Shareholder hereby
irrevocably grants to, and appoints, Parent and any individual who shall
hereafter be designated by Parent, and each of them, such Shareholder’s proxy
and attorney-in-fact (with full power of substitution), for and in the name,
place and stead of such Shareholder, to vote, or cause to be voted, such
Shareholder’s Subject Shares, or grant a consent or approval in respect of such
Shareholder’s Subject Shares, at every annual, special or other meeting of the
shareholders of the Company, and at any adjournment or adjournments thereof, or
pursuant to any consent in lieu of a meeting or otherwise, with respect to the
matters and in the manner specified in Section 2(a) hereof; provided that the
foregoing proxy shall terminate immediately upon termination of this Agreement
in accordance with its terms. Each Shareholder understands and acknowledges that
Parent is entering into the Merger Agreement in reliance upon the Shareholders’
execution and delivery of this Agreement. Each Shareholder hereby affirms that
the irrevocable proxy set forth in this Section 2(b) is given in connection with
the execution of the Merger Agreement, and that such irrevocable proxy is given
to secure the performance of the duties of such Shareholder under this
Agreement. Subject to this Section 2(b), this grant of proxy is coupled with an
interest and may under no circumstances be revoked. Each Shareholder hereby
ratifies and confirms all actions that any proxy appointed or designated
pursuant to this Section 2(b) may lawfully do or cause to be done in accordance
herewith. Such irrevocable proxy is executed and intended to be irrevocable in
accordance with the provisions of Section 1759 of the Pennsylvania Business
Corporation Law of 1988, as amended. Upon the execution hereof, all prior
proxies given by each Shareholder with respect to the Shares are hereby revoked
and, for so long as this Agreement is in effect, no subsequent proxies will be
given. All references to “Shareholder” in this Section 2(b) refers in each
instance, for purposes of this Section 2(b) only, to all Shareholders other than
Hagan and McNulty whose proxy is given exclusively pursuant to Section 2(d)
hereof.
          (c) Grant of Irrevocable Proxy by Parent. Notwithstanding any other
provision of this Agreement to the contrary, it is intended that, and Parent
hereby agrees that, Parent shall not have and exercise voting rights under this
Agreement with respect to any Shareholder’s Subject Shares, if and to the extent
such rights, when taken together with voting rights exercisable by Parent or any
of its Affiliates with respect to any other Shares or shares of capital stock of
the Company, would allow Parent to have voting rights with respect to 20% or
more of the outstanding voting capital stock of the Company (any such excess
shares, the “Excess Shares”). Parent hereby irrevocably grants to, and appoints,
the Company and any individual who shall hereafter be designated by the Company,
and each of them, Parent’s proxy and attorney-in-fact (with full power of
substitution), for and in the name, place and stead of Parent, to vote, or cause
to be voted, the Excess Shares, or grant a consent or approval in respect
thereof, at every annual, special or other meeting of the shareholders of the
Company, and at any adjournment or adjournments thereof, or pursuant to any
consent in lieu of a meeting or otherwise, with respect to

2



--------------------------------------------------------------------------------



 



any matters requiring the vote, consent or approval of such shareholders;
provided that the foregoing proxy shall be exercised as the Company, acting
through its Board of Directors, determines in its sole discretion. Parent hereby
affirms that the irrevocable proxy set forth in this Section 2(c) is given in
connection with the execution of the Merger Agreement. Subject to this
Section 2(c), this grant of proxy is coupled with an interest and may under no
circumstances be revoked. Parent hereby ratifies and confirms all actions that
any proxy appointed or designated hereby may lawfully do or cause to be done in
accordance herewith. Such irrevocable proxy is executed and intended to be
irrevocable in accordance with the provisions of Section 1759 of the PBCL.
          (d) Grant of Irrevocable Proxy to the Company. Each of Hagan and
McNulty hereby, severally and not jointly, irrevocably grants to, and appoints,
the Company and any individual who shall hereafter be designated by the Company,
and each of them, such Shareholder’s proxy and attorney-in-fact (with full power
of substitution), for and in the name, place and stead of such Shareholder, to
vote, or cause to be voted, such Shareholder’s Subject Shares, or grant a
consent or approval in respect of such Shareholder’s Subject Shares, at every
annual, special or other meeting of the shareholders of the Company, and at any
adjournment or adjournments thereof, or pursuant to any consent in lieu of a
meeting or otherwise, with respect to (i) the Merger and the Merger Agreement
and adoption of the Plan of Merger, and the other transactions contemplated
thereby, and any actions required in furtherance thereof, including, any class
vote from the holders of Company Preferred Stock; (ii) (A) any extraordinary
corporate transaction, such as a merger, rights offering, reorganization,
recapitalization or liquidation involving the Company or any of its subsidiaries
(other than the Merger), or (B) a sale or transfer of a material amount of
assets or capital stock of the Company or any of its subsidiaries; and (iii) any
other related matters requiring the vote, consent or approval of such
Shareholder; provided that the foregoing proxy shall terminate immediately upon
termination of this Agreement in accordance with its terms; and provided further
that the foregoing proxy shall be exercised as the Company, acting through its
Board of Directors, determines in its sole discretion. Each of Hagan and
McNulty, severally and not jointly, understands and acknowledges that Parent is
entering into the Merger Agreement in reliance upon their execution and delivery
of this Agreement. Subject to this Section 2(d), this grant of proxy is coupled
with an interest and may under no circumstances be revoked. Each of Hagan and
McNulty, severally and not jointly, hereby ratifies and confirms all actions
that any proxy appointed or designated hereby may lawfully do or cause to be
done in accordance herewith. Such irrevocable proxy is executed and intended to
be irrevocable in accordance with the provisions of Section 1759 of the
Pennsylvania Business Corporation Law of 1988, as amended. Upon the execution
hereof, all prior proxies given by Hagan and McNulty with respect to the Shares
are hereby revoked and, for so long as this Agreement is in effect, no
subsequent proxies will be given.
          Section 3. Dissenters’ Rights. Each Shareholder (other than Hagan and
McNulty) hereby waives, and agrees not to, for so long as this Agreement is in
effect, exercise or assert, any dissenters rights or similar rights under
Section 1571(b)(2)(ii) of the Pennsylvania Business Corporation Law of 1988, as
amended, 15 Pa. C.S. §§ 1101, et seq. (“PBCL”), in connection with the Merger.
          Section 4. Fiduciary Responsibilities. No Shareholder executing this
Agreement who is or becomes during the term hereof a director or officer of the
Company makes (or shall be deemed to have made) any agreement or understanding
herein in his or her capacity as such director or officer. Without limiting the
generality of the foregoing, each Shareholder signs solely in his, her or its
capacity as the record and/or beneficial owner, as applicable, of such
Shareholder’s Subject Shares and nothing herein shall limit or affect any
actions taken by such Shareholder (or a designee of such Shareholder) in his or
her capacity as an officer or director of the Company in exercising his or her
or the Company’s or the Company Board’s rights in connection with the Merger
Agreement or otherwise and such actions shall not be deemed to be a breach of
this Agreement.
          Section 5. Representations and Warranties of Shareholder. Each
Shareholder, severally and not jointly, represents and warrants to Parent as
follows:
          (a) Binding Agreement. Such Shareholder has the capacity to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby. Such Shareholder has duly and validly executed and delivered this
Agreement and this Agreement constitutes a legal, valid and binding obligation
of such Shareholder, enforceable against such Shareholder in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws affecting creditors’ rights
generally and by general equitable principles (regardless of whether
enforceability is considered in a proceeding in equity or at law).

3



--------------------------------------------------------------------------------



 



          (b) No Conflict. Neither the execution and delivery of this Agreement
by such Shareholder, nor the performance by such Shareholder of its obligations
hereunder will, (i) require any consent, approval, authorization or permit of,
registration, declaration or filing (except for such filings as may be required
under the federal securities laws or as would not reasonably be expected to
prevent, materially delay or otherwise materially impair such Shareholder’s
ability to perform its obligations hereunder) with, or notification to, any
governmental entity, (ii) if such Shareholder is an entity, result in a
violation of, or default under, or conflict with any provision of its
certificate of incorporation, bylaws, partnership agreement, limited liability
company agreement or similar organizational documents, (iii) result in a
violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, cancellation,
or acceleration) under any contract, trust, agreement, instrument, commitment,
arrangement or understanding applicable to such Shareholder or such
Shareholder’s Subject Shares, or result in the creation of a security interest,
lien, charge, encumbrance, equity or claim with respect to any of such
Shareholder’s Subject Shares, except, in the case of clause (iii), as would not
reasonably be expected to prevent, materially delay or otherwise materially
impair such Shareholder’s ability to perform its obligations hereunder, (iv)
require any consent, authorization or approval of any Person other than a
governmental entity, except, in the case of clause (iv), as would not reasonably
be expected to prevent, materially delay or otherwise materially impair such
Shareholder’s ability to perform its obligations hereunder or  (v) violate or
conflict with any order, writ, injunction, decree, rule, regulation or law
applicable to such Shareholder or such Shareholder’s Subject Shares. If such
Shareholder is a married individual and such Shareholder’s Subject Shares
constitute community property or otherwise need spousal approval in order for
this Agreement to be a legal, valid and binding obligation of such Shareholder,
this Agreement has been duly authorized, executed and delivered by, and
constitutes a legal, valid and binding obligation of, such Shareholder’s spouse,
enforceable against such spouse in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting creditors’ rights generally and
by general equitable principles (regardless of whether enforceability is
considered in a proceeding in equity or at law).
          (c) Ownership of Shares. Such Shareholder is the record and beneficial
owner of, and has good, valid and marketable title to, the Shares set forth
opposite such Shareholder’s name on Schedule I attached hereto free and clear of
any security interests, liens, charges, encumbrances, equities, claims, options
or limitations of whatever nature and free of any other limitation or
restriction (including any restriction on the right to vote, sell or otherwise
dispose of such Shares). There are no outstanding options or other rights to
acquire from such Shareholder, or obligations of such Shareholder to sell or to
dispose of, any of such Shareholder’s Shares, and none of such Shareholder’s
Shares are subject to vesting. Such Shareholder holds exclusive power to vote
the Shares set forth opposite such Shareholder’s name on Schedule I attached
hereto. As of the date of this Agreement, the Shares set forth opposite such
Shareholder’s name on such Schedule I attached hereto represent all of the
shares of capital stock of the Company owned (beneficially or of record) by such
Shareholder, except shares of Company Common Stock which may be acquired by such
Shareholder upon exercise of options, if any, or conversion of the Series B
Preferred Stock, if any, held by such Shareholder as set forth in such Schedule.
          (d) Proxy Statement. Each Shareholder agrees that none of the
information relating to such Shareholder or his, her or its controlled
Affiliates provided by or on behalf of such Shareholder for inclusion in the
Proxy Statement will, from the time the Proxy Statement is first filed with the
SEC to the time the Proxy Statement is first published, sent or given to
shareholders of the Company, contain any untrue statement of material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.
          (e) Broker Fees. No broker, investment banker, financial advisor or
other person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission based upon arrangements made by or on behalf of such
Shareholder in connection with its entering into this Agreement.
          Section 6. Representations and Warranties of Parent. Parent represents
and warrants to the Shareholders as follows:
          (a) Binding Agreement. Parent is a corporation duly incorporated,
validly existing and in good standing under the laws of the Republic of Italy
and has full corporate power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby. The execution and
delivery of this Agreement by Parent and the consummation of the transactions
contemplated hereby have been duly and validly authorized by the Board of
Directors of Parent, and no other corporate proceedings on the part of Parent
are necessary to authorize the execution, delivery and performance of this
Agreement by Parent and the consummation

4



--------------------------------------------------------------------------------



 



of the transactions contemplated hereby (except as described in Section 4.04 of
the Merger Agreement). Parent has duly and validly executed this Agreement and
this Agreement constitutes a legal, valid and binding obligation of Parent,
enforceable against Parent in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting creditors’ rights generally and
by general equitable principles (regardless of whether enforceability is
considered in a proceeding in equity or at law).
          (b) No Conflict. Neither the execution and delivery by Parent of this
Agreement, nor the performance by Parent of its obligations hereunder will,
(i) require any consent, approval, authorization or permit of, registration,
declaration or filing (except for such filings as may be required under the
federal securities laws or as would not reasonably be expected to prevent,
materially delay or otherwise materially impair Parent’s ability to perform its
obligations hereunder) with, or notification to, any governmental entity,
(ii) result in a violation of, or default under, or conflict with any provision
of its charter (atto costitutivo) and bylaws (statuto), (iii) result in a
violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, cancellation,
or acceleration) under any contract, trust, agreement, instrument, commitment,
arrangement or understanding applicable to Parent, except, in the case of clause
(iii), as would not reasonably be expected to prevent, materially delay or
otherwise materially impair Parent’s ability to perform its obligations
hereunder, (iv) require any consent, authorization or approval of any Person
other than a governmental entity, except, in the case of clause (iv), as would
not prevent, materially delay or otherwise materially impair such Parent’s
ability to perform its obligations hereunder or (v) violate or conflict with any
order, writ, injunction, decree, rule, regulation or law applicable to Parent.
          Section 7. Transfer and Other Restrictions. For so long as this
Agreement is in effect:
          (a) Certain Prohibited Transfers and Purchases. Each Shareholder
agrees not to:
               (i) sell, transfer, exchange, pledge, encumber, assign or
otherwise dispose (collectively, the “Transfer”) of, or enter into any contract,
option or other arrangement or understanding with respect to the Transfer of,
such Shareholder’s Subject Shares or any interest contained therein (other than,
if the transactions contemplated by the Merger Agreement are consummated, by
operation of law in the Merger);
               (ii) grant any proxies or powers of attorney or enter into a
voting agreement or other arrangement with respect to such Shareholder’s Subject
Shares, other than this Agreement;
               (iii) enter into, or deposit such Shareholder’s Subject Shares
into, a voting trust or take any other action which would, or could reasonably
be expected to, result in a diminution of the voting power represented by any of
such Shareholder’s Subject Shares;
               (iv) purchase, acquire or accept any shares of capital stock or
other equity securities of the Company or other securities exercisable for or
convertible into shares of capital stock or equity securities of the Company;
               (v) exercise any right to convert any of such Shareholder’s
Subject Shares into shares of Company Common Stock, pursuant to the Description
and Designation of Series B Preferred Stock (the “Statement of Designation”),
including Section 6(a) thereof;
               (vi) exercise any right of first refusal to purchase shares of
the Company’s capital stock, warrants or any other securities of the Company,
pursuant to the Stock and Warrant Purchase Agreement, dated as of June 1, 2007,
by and among the Company and the purchasers listed therein, including the
Shareholder (the “Series B Purchase Agreement”), including Section 3.1(t)
thereof; or
               (vii) commit or agree to take any of the foregoing actions.
          (b) Waiver of Rights. Each Shareholder hereby waives any and all
rights such Shareholder has or may acquire under the Statement of Designation to
convert any of such Shareholder’s Subject Shares into shares of Company Common
Stock, to receive any dividends or other payments, to receive any notices and to
purchase shares of Company Common Stock, including without limitation: (i) any
rights under Sections 6(a) and 6(i) of the Statement of Designation to convert
any of such Shareholder’s Subject Shares into shares of Company Common

5



--------------------------------------------------------------------------------



 



Stock using a reduced Conversion Value (as defined in the Statement of
Designation) if the Company fails to complete a Subsequent Financing (as defined
in the Statement of Designation) on or before December 31, 2007; (ii) any rights
under Sections 6(a) and 6(g) of the Statement of Designation to convert any of
such Shareholder’s Subject Shares into shares of Company Common Stock using a
reduced Conversion Value if the Company issues additional shares of Company
Common Stock or rights, warrants, options, or other securities convertible into
or exchangeable or exercisable for shares of such Company Common Stock prior to
April 15, 2008; (iii) any right under Section 6(b) of the Statement of
Designation to receive an amount equal to the aggregate Liquidation Preference
(as defined in the Statement of Designation) or to convert any of such
Shareholder’s Subject Shares into shares of Company Common Stock arising from
the Company’s execution or performance of the Merger Agreement; and (iv) any
rights under Section 3.1(t) of the Series B Purchase Agreement to purchase
shares of the Company’s capital stock, warrants or any other security of the
Company upon the Company’s sale and issuance to Parent or any of its Affiliates
of Series C Preferred Stock or any other securities of the Company.
          (c) Consideration. Each Shareholder hereby acknowledges and agrees
that the only consideration payable in respect of such Shareholder’s Subject
Shares shall be as set forth in the Plan of Merger.
          (d) Efforts. For so long as this Agreement is in effect, each
Shareholder agrees not to take any action which would make any representation or
warranty of such Shareholder herein untrue or incorrect in any material respect
or knowingly take any action that would have the effect of preventing or
disabling it from performing its obligations under this Agreement. Subject to
Section 4 hereof, for so long as this Agreement is in effect, each Shareholder
shall use such Shareholder’s reasonable efforts to take, or cause to be taken,
all actions (including executing and delivering such additional documents) and
do, or cause to be done, and to assist and cooperate with the other parties
hereto in doing, all things, in each case, as may reasonably be deemed by Parent
to be necessary or desirable to carry out the provisions of this Agreement.
          (e) Additional Shares. In the event (i) of any stock dividend, stock
split, recapitalization, reclassification, combination or exchange of shares of
capital stock of the Company on, of or affecting any Shareholder’s Subject
Shares or (ii) any Shareholder becomes the beneficial owner of any additional
shares of capital stock of the Company or other securities entitling the holder
thereof to vote or give consent with respect to the matters set forth in
Section 2(a) hereof, then the terms of this Agreement shall apply to the shares
of capital stock or other securities of the Company held by such Shareholder
immediately following the effectiveness of the events described in clause (i) or
such Shareholder becoming the beneficial owner thereof, as described in clause
(ii), as though they were such Shareholder’s Subject Shares hereunder. Each
Shareholder hereby agrees, while this Agreement is in effect, to notify Parent
of the number of any new shares of capital stock of the Company acquired by such
Shareholder, if any, after the date hereof.
          Section 8. No Solicitation. For so long as this Agreement is in
effect, no Shareholder shall, nor shall such Shareholder permit any investment
banker, attorney or other advisor or representative of such Shareholder to,
directly or indirectly through another Person, solicit, initiate or encourage,
or take any other action to facilitate, any inquiries or the making of any
proposal that constitutes, or may reasonably be expected to lead to, any
Acquisition Proposal; provided that any action which is permitted by the Merger
Agreement to be taken by a Shareholder in his or her capacity as a director or
officer or which is permitted by Section 4 hereof shall not be prohibited by the
foregoing; and provided further that this Section 8 shall not apply to Hagan or
McNulty.
          Section 9. Specific Enforcement. The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with the terms hereof or were
otherwise breached and that the non-breaching party shall be entitled to
specific performance of the terms hereof in addition to any other remedy which
may be available at law or in equity. It is accordingly agreed that the
non-breaching party will be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in any state or federal court located in New York, New York,
Borough of Manhattan, the foregoing being in addition to any other remedy to
which they are entitled at law or in equity. In addition, each of the parties
hereto (i) consents to submit itself to the exclusive jurisdiction of any state
or federal court located in New York, New York, Borough of Manhattan, in the
event any dispute arises out of this Agreement or any of the transactions
contemplated by this Agreement, (ii) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court, and (iii) agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than a state or federal court located in New York, New York, Borough of
Manhattan. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT

6



--------------------------------------------------------------------------------



 



PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.
          Section 10. Termination. This Agreement shall terminate and cease to
have any force or effect on the earlier of (i) the termination of the Merger
Agreement in accordance with its terms, (ii) the written agreement of the
parties hereto to terminate this Agreement, or (iii) at the option of any
Shareholder, the execution or granting of any amendment, modification, change or
waiver with respect to the Merger Agreement or the Plan of Merger subsequent to
the date of this Agreement that results in a decrease in the price to be paid
with respect to such Shareholder’s Subject Shares as set forth in the Plan of
Merger; provided, however, that (x) Sections 11 (Notices), 13 (Entire
Agreement), 14 (Amendment), 15 (Successors and Assigns), 16 (Execution in
Counterparts; Effectiveness), 17 (Governing Law), 18 (Severability), 19
(Interpretation) and 20 (Shareholder Obligations Several and Not Joint) shall
survive any termination of this Agreement and (y) termination of this Agreement
shall not relieve any party from liability for any breach of its obligations
hereunder committed prior to such termination.
          Section 11. Notices. All notices and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered
personally, mailed by certified mail (return receipt requested) or sent by
overnight carrier or by telecopier (upon confirmation of receipt) to the parties
at the following addresses or at such other as shall be specified by the parties
by like notice: (i) if to Parent or the Company, to the appropriate address set
forth in Section 10.05 of the Merger Agreement; and (ii) if to a Shareholder, to
the appropriate address set forth on Schedule I hereto.
          Section 12. Certain Events. Each Shareholder agrees that this
Agreement and the obligations hereunder shall attach to such Shareholder’s
Subject Shares and shall be binding upon any person or entity to which legal or
beneficial ownership of such Shareholder’s Subject Shares shall pass, whether by
operation of law or otherwise, including such Shareholder’s heirs, guardians,
administrators or successors.
          Section 13. Entire Agreement. This Agreement (including the documents
and instruments referred to herein) constitutes the entire agreement and
supersedes all other prior agreements and understandings, both written and oral,
among the parties, or any of them, with respect to the subject matter hereof.
          Section 14. Amendment. This Agreement may not be modified, amended,
altered or supplemented except upon the execution and delivery of a written
agreement executed by Parent, the Shareholders and (with respect to any
provisions setting forth rights or obligations of the Company only) the Company;
provided that, with respect to the obligations of any individual Shareholder
under this Agreement, this Agreement may be amended with the approval of such
Shareholder and Parent notwithstanding the failure to obtain the approval of
other Shareholders.
          Section 15. Successors and Assigns. This Agreement shall not be
assigned by operation of law or otherwise without the prior written consent of
the other parties hereto. This Agreement will be binding upon, inure to the
benefit of and be enforceable by each party and such party’s heirs,
beneficiaries, executors, successors, representatives and permitted assigns.
          Section 16. Execution in Counterparts; Effectiveness. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, and delivered by means of facsimile transmission or
otherwise, each of which when so executed and delivered shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. This Agreement shall become effective when counterparts hereof
executed by, or on behalf of, each of the parties hereto shall have been
received by Parent.
          Section 17. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED IN ALL
RESPECTS, INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE
STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE PROVISIONS THEREOF RELATING TO
CONFLICTS OF LAW), OTHER THAN TO THE EXTENT PENNSYLVANIA LAW GOVERNS THE MERGER,
THE VALIDITY OF THE VOTING AGREEMENT AND THE GRANT OF IRREVOCABLE PROXY SET
FORTH HEREIN.

7



--------------------------------------------------------------------------------



 



          Section 18. Severability. If any provision of this Agreement shall be
held to be illegal, invalid or unenforceable under any applicable law, then such
contravention or invalidity shall not invalidate the entire Agreement. Such
provision shall be deemed to be modified to the extent necessary to render it
legal, valid and enforceable, and if no such modification shall render it legal,
valid and enforceable, then this Agreement shall be construed as if not
containing the provision held to be invalid, and the rights and obligations of
the parties shall be construed and enforced accordingly.
          Section 19. Interpretation. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. This Agreement has been freely and fairly
negotiated among the parties. If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties and no presumption or burden of proof will arise favoring or
disfavoring any party because of the authorship of any provision of this
Agreement. Any reference to any applicable law will be deemed to refer to such
law as in effect on the date hereof and all rules and regulations promulgated
thereunder, unless the context requires otherwise. The words “include,”
“includes,” and “including” will be deemed to be followed by “without
limitation.” Pronouns in masculine, feminine, and neuter genders will be
construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited.
          Section 20. Shareholder Obligations Several and Not Joint. The
obligations of each Shareholder hereunder shall be several and not joint and no
Shareholder shall be liable for any breach of the terms of this Agreement by any
other Shareholder.

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the parties hereto has caused this
Agreement to be signed, individually or by its respective officer thereunto duly
authorized, as of the date first written above.

            BRAVOSOLUTION S.P.A.
      By:   /s/ Federico Vitaletti         Name:   Federico Vitaletti       
Title:   Chief Executive Officer        VERTICALNET, INC.
      By:   /s/ Christopher Kuhn         Name:   Christopher Kuhn       
Title:   Vice President and General Counsel   

9



--------------------------------------------------------------------------------



 



         

            RUXTON VENTURES LLC
      By:   /s/ Mark L. Walsh         Name:   Mark L. Walsh        Title:  
Managing Partner        HELLER CAPITAL INVESTMENTS
      By:   /s/ Ronald Heller         Name:   Ronald Heller        Title:   CIO 
      OCTAGON CAPITAL PARTNERS
      By:   /s/ Stera Hess         Name:   Stera Hess        Title:   General
Partner        ACT CAPITAL PARTNERS, L.P.
      By:   /s/ Amir L Ecker         Name:   Amir L Ecker        Title:  
General Partner     

     
/s/ Michael J. Hagan
  /s/ Joyce Hagan
 
   
Michael J. Hagan
  Spouse
 
   
/s/ Michael P. McNulty
  /s/ Denise McNulty
 
   
Michael P. McNulty
  Spouse
 
   
/s/ Nathanael V. Lentz
  /s/ Suzanne Lentz
 
   
Nathanael V. Lentz
  Spouse
 
   
/s/ Amir L Ecker
  /s/ Maria Ecker
 
   
Amir L Ecker
  Spouse
 
   
/s/ Jacqueline Chakejian
  /s/ Richard Chakejian
 
   
Jacqueline Chakejian
  Spouse
 
   
/s/ David S. Nagelberg
  /s/ Linda Nagelberg
 
   
David S. Nagelberg CGM IRA Custodian
  Spouse

10



--------------------------------------------------------------------------------



 



SCHEDULE I TO
VOTING AGREEMENT

                              Number of Shares of   Number of Other        
Company Preferred   Shares of Company   Percentage of Voting Name and Address of
Shareholder   Stock   Stock   Stock Outstanding1
Nathanael V. Lentz
    200,000       4,679       0.93 %
 
                       
Ruxton Ventures LLC
    200,000       0       0.74 %
 
                       
Michael J. Hagan2
    1,000,000       4,010       3.88 %
 
                       
Michael P. McNulty2
    1,000,000       383       3.74 %
 
                       
Heller Capital Investments
    4,000,000       0       7.03 %
 
                       
Amir L. Ecker
    300,000       0       1.12 %
 
                       
ACT Capital Partners, L.P.
    500,000       0       1.86 %
 
                       
Jacquline Chakejian
    400,000       0       1.49 %
 
                       
Octagon Capital Partners
    100,000       0       0.37 %
 
                       
David S. Nagelberg CGM IRA
    1,000,000       0       3.72 %
 
                       
 
                       
Total
    8,700,000       9,072       17.27 %3
 
                       

 

1   Based on 2,542,309 shares outstanding, which is comprised of (i) 1,610,845
shares of common stock, (ii) 623,875 shares of Series B Preferred entitled to
vote pursuant to the Voting Cap set forth in Series B Designation of Rights, and
(iii) 307,589 shares of Series C Preferred entitled to vote pursuant to the
Voting Cap set forth in Series C Designation of Rights.   2   Such Shareholder
is not subject to Section 2(a), Section 2(b) or Section 8 of this Agreement.   3
  Based on the shares outstanding that are subject to Section 2(a), Section 2(b)
and Section 8 of this Agreement.

11



--------------------------------------------------------------------------------



 



EXHIBIT A
PLAN OF MERGER
PLAN OF MERGER
OF
BRAVOSOLUTION U.S.A., INC.
(a Pennsylvania corporation)
WITH AND INTO
VERTICALNET, INC.
(a Pennsylvania corporation)
     This PLAN OF MERGER (the “Plan of Merger”) is dated as of October
                    , 2007 by and among BravoSolution S.P.A., a corporation
organized under the laws of Italy (“Bravo”), BravoSolution U.S.A., Inc., a
Pennsylvania corporation and a wholly-owned subsidiary of Bravo
(“BravoSolution”), and Verticalnet, Inc., a Pennsylvania corporation (the
“Company”, and together with each of Bravo and BravoSolution, each a “Party” and
collectively, the “Parties”).
RECITALS
     WHEREAS, the Parties are parties to that certain Agreement of Merger, dated
as of October , 2007 (the “Merger Agreement”) by and among the Company,
BravoSolution and Bravo; and
     WHEREAS, pursuant to the Merger Agreement, at the closing of the Merger
(the “Closing”), BravoSolution will merge with and into the Company (the
“Merger”) with the Company as the surviving corporation (the “Surviving
Corporation ”); and
     WHEREAS, the Board of Directors of each of the Company and BravoSolution
has approved and adopted the Plan of Merger in accordance with the Pennsylvania
Business Corporation Law of 1988, as amended (“PBCL”).
     NOW, THEREFORE, the Parties, in consideration of the mutual covenants
herein contained and intending to be legally bound, agree as follows:
     1. Parties to Merger. Bravo, BravoSolution and the Company shall effect the
Merger in accordance with and subject in all respects to the terms and
conditions of the Merger Agreement. In the event of any conflict between the
Plan of Merger and the Merger Agreement, the Merger Agreement shall govern.
     2. Merger; Governing Law. At the Effective Time (as defined in Section 3
hereof), upon compliance with the applicable provisions of the PBCL,
BravoSolution shall be merged with and into the Company with the Company as the
Surviving Corporation, and the separate existence of BravoSolution shall cease.
The Surviving Corporation shall continue to be governed by the laws of the
Commonwealth of Pennsylvania.
     3. Filing and Effective Time. On the date of the Closing, the Parties shall
file Articles of Merger with the Department of State of the Commonwealth of
Pennsylvania in accordance with Section 1926 of the PBCL. The Merger shall
become effective upon filing of the Articles of Merger with the Department of
State of the Commonwealth of Pennsylvania or at such subsequent date and time as
Bravo and the Company shall agree and as shall be specified in the Articles of
Merger in accordance with the relevant provisions of the PBCL (the “Effective
Time”).
     4. Articles of Incorporation. At the Effective Time, the Articles of
Incorporation of the Company shall be amended and restated to read in their
entirety as the Articles of Incorporation of BravoSolution as in effect
immediately prior to the Effective Time and, as so amended, shall be the
Articles of Incorporation of the Surviving Corporation after the Effective Time
until thereafter amended in accordance therewith and with applicable law, and

 



--------------------------------------------------------------------------------



 



the Surviving Corporation shall continue to be a corporation organized and
governed by the laws of the Commonwealth of Pennsylvania.
     5. Bylaws. At the Effective Time, the Bylaws of BravoSolution as in effect
immediately prior to the Effective Time shall be the Bylaws of the Surviving
Corporation until thereafter altered, amended or repealed in the manner therein
provided or provided by applicable law.
     6. Board of Directors and Officers. At the Effective Time, the directors of
BravoSolution immediately prior to the Effective Time shall be the directors of
the Surviving Corporation and, unless otherwise directed by Bravo in writing,
the officers of the Company immediately prior to the Effective Time will be the
officers of the Surviving Corporation; each such director and officer shall hold
office until their respective successors are duly elected and qualified or until
their death resignation or removal, in accordance with the Articles of
Incorporation and Bylaws of the Surviving Corporation and applicable law.
     7. Effect of Merger. At the Effective Time, the Merger shall have the
effect set forth in Section 1929 of the PBCL and any other applicable provision
of the PBCL.
     8. Merger Consideration. At the Closing, by virtue of the Merger and
without any action by the holder thereof, (a) each outstanding share of the
Company’s common stock, par value $0.01 per share (the “Company Common Stock”),
issued and outstanding immediately prior to the Effective Time, other than
shares held directly or indirectly by the Company, BravoSolution or Bravo, will
be converted into the right to receive $2.56 per share in cash, without interest
(the “Common Consideration”), and (b) each outstanding share of Series B
Preferred Stock (the “Series B Preferred Stock”) issued and outstanding
immediately prior to the Effective Time, other than shares held directly or
indirectly by the Company, will be converted into the right to receive either
$0.38750 or $0.26875 per share in cash (in accordance with Section 10 below),
without interest (the “Series B Consideration” and, together with the Common
Consideration, the “Merger Consideration”).
     9. Effect on Stock. At the Effective Time by virtue of the Merger and
without any action on the part of the holder thereof, (a) each share of Company
Common Stock held by the Company as treasury stock and each share of Company
Common Stock and Series C Preferred Stock owned directly or indirectly by
BravoSolution or Bravo immediately prior to the Effective Time, if any, shall be
canceled and retired and shall cease to exist, and no payment or distribution
shall be made or delivered with respect thereto, and each holder of a
certificate which immediately prior to the Effective Time represented such share
(a “Certificate”) shall thereafter cease to have any rights with respect to such
share; (b) each share of common stock, par value $0.01 per share, of
BravoSolution issued and outstanding immediately prior to the Effective Time
shall be converted into one share of common stock, par value $0.01 per share, of
the Surviving Corporation; and (c) if prior to the Effective Time, the Company
should split, combine or otherwise reclassify any shares of Company Common Stock
or Series B Preferred Stock (collectively, the “Shares”), or pay a stock
dividend or other stock distribution on any of the Shares, or otherwise change
any of the Shares into any other securities, or make any other such stock
dividend or distribution in capital stock of the Company in respect of any of
the Shares, then the Merger Consideration payable for any of such Shares
pursuant to this item or the next will be appropriately adjusted to reflect such
split, combination, dividend or other distribution or change
     10. Treatment of Series B Preferred Stock.
          (a) Each share of the Company’s Series B Preferred Stock issued and
outstanding immediately prior to the Effective Time held by the Investor
Purchasers (as defined in the Company’s Description and Designation of Series B
Preferred Stock) shall be cancelled and automatically converted into the right
to receive $0.38750 per share in cash.
          (b) Each share of the Company’s Series B Preferred Stock issued and
outstanding immediately prior to the Effective Time held by the Non-Investor
Purchasers (as defined in the Company’s Description and Designation of Series B
Preferred Stock) issued shall be cancelled and automatically converted into the
right to receive $0.26875 per share in cash.

 



--------------------------------------------------------------------------------



 



     11. Counterparts. This Plan of Merger may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument, and delivered by means of a
facsimile or portable document format (pdf) transmission. This Plan of Merger
will become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties. For purposes of determining
whether a party has signed this Plan of Merger or any document contemplated
hereby or any amendment or waiver hereof, only a handwritten original signature
on a paper document or a facsimile copy of such a handwritten original signature
shall constitute a signature, notwithstanding any applicable law relating to or
enabling the creation, execution or delivery of any contract or signature by
electronic means.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each party has caused this Plan of Merger to be
duly executed as of the date first written above.

            BRAVOSOLUTION, S.P.A.
      By:           Name:           Title:           BRAVOSOLUTION U.S.A., INC.
      By:           Name:           Title:           VERTICALNET, INC.
      By:           Name:           Title:        

 